       Case 2:20-cv-00263-RSM-JRC Document 24-1 Filed 05/14/20 Page 1 of 3




 1                                                         HONORABLE J. RICHARD CREATURA

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
     ROBERT RUSSELL, individually,                      Case No. 2:20-cv-00263-RSM-JRC
10
                        Plaintiff,                      [PROPOSED] ORDER ON PLAINTIFF
11                                                      ROBERT RUSSELL’S MOTION FOR
            v.                                          PRELIMINARY INJUNCTION AGAINST
12                                                      DEFENDANT JOSEPH SAMEC
     JOSEPH SAMEC, individually; SEAN
13   BISHOP, individually; and JOHN DOES 1-10,

14                      Defendants.

15
            NOTICE IS HEREBY GIVEN that on June 5, 2020, the Honorable J. Richard
16
     Creatura, Plaintiff Robert Russell’s Motion for Preliminary Injunction Against Defendant
17
     Joseph Samec came on regularly for hearing.
18
            On proof made to the Court’s satisfaction, being satisfied that the continued
19
     republication of the material attached as Exhibits 1 through 12 to the Declaration of Robert
20
     Russell in support of the Motion (“Russell Declaration”) presents a continuing threat of
21
     imminent and irreparable harm to Plaintiff that cannot be remedied by an award of damages,
22
     and for good cause appearing,
23
            IT IS HEREBY ORDERED that Defendant Joseph Samec is enjoined and restrained
24
     from continuing to publish or republishing the material attached as Exhibit 1, Exhibit 2, Exhibit
25
     3, Exhibit 4, Exhibit 5, Exhibit 6, Exhibit 7, Exhibit 8, Exhibit 9, Exhibit 10, Exhibit 11 and
26

      [PROPOSED] ORDER ON MOTION FOR PRELIMINARY INJUNCTION - 1                      BUCHALTER
                                                                                 1420 FIFTH AVENUE, SUITE 3100
      Case No. 2:20-cv-00263- RSM-JRC                                              SEATTLE, WA 98101-1337
                                                                                   TELEPHONE: 206.319.7052
       Case 2:20-cv-00263-RSM-JRC Document 24-1 Filed 05/14/20 Page 2 of 3




 1   Exhibit 12 to the Russell Declaration, including any material substantially similar to the

 2   foregoing exhibits.

 3          The Injunction shall remain in effect pending further Order of the Court, which reserves

 4   jurisdiction to modify this injunction as the ends of justice may require.

 5          IT IS SO ORDERED.

 6
     DATED: __________________, 2020.
 7

 8                                                 ____________________________________
                                                   HONORABLE J. RICHARD CREATURA
 9

10
     Presented by:
11
     BUCHALTER
12   A Professional Corporation
13
     By:/s/ Bradley P. Thoreson
14   Bradley P. Thoreson, WSBA #18190
     Teva F. Sempel, WSBA #54896
15   1420 Fifth Avenue, Suite 3100
     Seattle, WA 98101-1337
16   Telephone: 206.319.7052
     Email: bthoreson@buchalter.com
17   Email: tsempel@buchalter.com

18   Attorneys for Plaintiff Robert Russell

19

20

21

22

23

24

25

26

      [PROPOSED] ORDER ON MOTION FOR PRELIMINARY INJUNCTION - 2                       BUCHALTER
                                                                                  1420 FIFTH AVENUE, SUITE 3100
      Case No. 2:20-cv-00263- RSM-JRC                                               SEATTLE, WA 98101-1337
                                                                                    TELEPHONE: 206.319.7052
       Case 2:20-cv-00263-RSM-JRC Document 24-1 Filed 05/14/20 Page 3 of 3




 1                                        CERTIFICATE OF SERVICE

 2           I hereby certify that on May 14, 2020, I electronically filed the preceding document with

 3   the Clerk of the Court using the CM/ECF system, which will send notification to the counsel

 4   of record in this case.

 5           I declare under penalty of perjury under the laws of the United States of America that

 6   the foregoing is true and correct.
                                                           /s/ Marci L. Brandt
 7                                                         Marci L. Brandt, Legal Assistant
 8
                                                       BN 40189369v1
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      [PROPOSED] ORDER ON MOTION FOR PRELIMINARY INJUNCTION - 3                      BUCHALTER
                                                                                 1420 FIFTH AVENUE, SUITE 3100
      Case No. 2:20-cv-00263- RSM-JRC                                              SEATTLE, WA 98101-1337
                                                                                   TELEPHONE: 206.319.7052
